Title: James Lyle to Thomas Jefferson, 22 May 1811
From: Lyle, James
To: Jefferson, Thomas


          
            Dear Sir
            Manchester May 22d 1811
          
           I was much surprised this day, to find in my desk the enclosed Letter dated March 23 d, which I expected had been long ago forwarded to you, it appears we neglected to send it to the post office, lest you have not had a Copy of it I now enclose it.Yours of the 5h of  April came duely to hand; and I have no doubt of your makeing me as large a payment as you can. I am still very blind, yet I scrible this note to you and hope you will be able to read it
          
            with great Esteem I am Your Mo hue st
            
 James Lyle
          
        